Citation Nr: 0906935	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-09 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected anxiety disorder 
with depression.

2.  Entitlement to service connection for psoriasis of the 
bilateral hands and feet and groin area, to include as 
secondary to herbicide exposure and/or service-connected 
anxiety disorder with depression.

3.  Entitlement to service connection for right foot 
disability.

4.  Entitlement to service connection for coronary artery 
disease, to include as secondary to hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 
1968.  Service personnel records confirm service in country 
in Vietnam from January 1967 to January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The February 2005 rating decision denied 
service connection for each of the issues currently on appeal 
and denied entitlement to service connection for bilateral 
hearing loss and bilateral tinnitus.  The Veteran disagreed 
with the decision with respect to the above issues.  
Thereafter, in a February 2006 rating decision, service 
connection was granted for bilateral hearing loss and 
bilateral tinnitus.  As such, the only issues currently on 
appeal are those listed on the title page of this decision.

The issues of entitlement to service connection for 
hypertension, psoriasis, and coronary artery disease are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The Board notes that after the last supplemental statement of 
the case was issued in November 2006, the Veteran submitted 
additional medical evidence.  He did not submit a waiver of 
first consideration of this evidence by the RO.  However, 
this new evidence either pertains to the issues being 
remanded, or is cumulative or redundant of the evidence 
already of record with respect to the issue decided herein, 
namely entitlement to service connection for right foot 
disability.  Therefore, the Board may proceed with this issue 
on the merits.


FINDING OF FACT

A right foot injury that occurred during service was acute 
and transitory and resolved without complication or sequela; 
there is no competent evidence suggesting that any current 
right foot condition is etiologically related to service.  


CONCLUSION OF LAW

Right foot disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, in letters dated in April and October 2004, 
which were issued prior to the decision on appeal, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence 
will be obtained by VA.  A letter advising the Veteran of the 
evidence needed to establish a disability rating and 
effective date was issued in March 2006.  The claim was last 
readjudicated in November 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, service personnel 
records, post-service medical records and examination 
reports, and a newspaper article.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided and there has been 
a complete review of all the evidence without prejudice to 
the Veteran.  The Veteran has been an active participant in 
the claims process by submitting medical evidence and written 
argument.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
Veteran.  See Sanders, 487 F.3d 881.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Veteran claims that he is entitled to service connection 
for a right foot disability because it was incurred during 
service.  He specifically states that he injured his right 
foot in service when part of a fork lift fell on his foot.  

The service entrance examination does not note any foot 
problems.  Service treatment records confirm that the Veteran 
injured his right foot in June 1967.  
X-ray studies were normal.  Pain medication was prescribed.  
Personnel records note that the Veteran was placed on light 
duty for two days.  

In essence, the Veteran's complaint of foot trauma/pain in 
service was treated with rest and pain medication; the 
assessment was basically foot pain.  X-rays were negative.  
His separation examination was negative for foot 
abnormalities and the Veteran specifically denied having foot 
problems in the Report of Medical History.  Thus, service 
treatment records do not establish the presence of chronic 
disability of the Veteran's right foot. 

An April 2006 VA progress note addendum notes that the 
Veteran complained of right foot pain due to an injury he 
sustained in June 1967.  

The report of an April 2006 VA examination notes that the 
Veteran reported sustaining a right foot crush injury when 
the hydraulic line of a forklift failed and the lift landed 
on the dorsal aspect of his right foot.  The injury was 
managed with rest, foot elevation, and pain medicine.  The 
Veteran reported long term soreness about the right foot, 
generally in the vicinity of the transmetatarsal 
articulation, especially about the lateral aspect of the 
right foot.  He reported transient improvement with topical 
Thera-Gesic and Advil.  

Physical examination noted no relevant pain, weakness, 
fatigability, problematic motion, edema, instability, or 
tenderness.  The Veteran demonstrated a normal foot type, 
bilaterally and symmetrically.  There was tenderness to 
examination of the third, fourth, and fifth metatarsal shafts 
of the right foot.  The Veteran exhibited normal gait and 
normal weight bearing as well as normal walking ability, 
standing ability, and distance tolerance.  Radiographic 
evaluation revealed an old injury about the right second 
metatarsal with irregularity of the lateral cortical margin 
of that bone of the right foot, and a small inferior 
calcaneal spur.  

The examiner opined that the original injury in service is 
long since resolved without sequela.  It may well have been a 
fracture of the right second metatarsal bone, which was 
currently nontender and unimpressive on examination.  The 
examiner further opined that the Veteran's soreness about the 
lesser metatarsals of the right foot is of unclear origin; 
but, it is not causally associated with or related to the 
original injury.  The examiner stated that there is no 
evidence to show that any of the Veteran's current soreness 
complaints have any relationship whatsoever to the remote 
right foot injury which has long since resolved.  

After review of the evidence, the Board finds that although 
the Veteran did injure his right foot in service, the 
competent medical evidence of record reveals that this injury 
resolved itself without complication or sequela, and the 
current complaints of right foot pain and/or soreness are not 
etiologically related to the in-service injury.  

Subsequent evidence reveals the Veteran providing the same 
history of injury to a VA physician in March 2007.  The 
physician noted that the Veteran suffered an injury to his 
right foot in service and that the Veteran was reporting 
today that he has had continued foot pain, which will be 
treated.  No opinion linking his current foot pain to the 
injury was provided.  X-ray of the right foot showed no 
evidence of a fracture or dislocation but a small calcaneal 
(heel) spur was noted.

In essence, the evidence of a nexus between the Veteran's 
right foot condition and his military service is limited to 
the Veteran's own statements.  This is not competent evidence 
since laypersons, such as the Veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, service connection is not in order for right 
foot injury.  In reaching this conclusion the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for right foot injury is 
denied.

REMAND

With regard to the Veteran's claims for entitlement to 
service connection for hypertension and psoriasis, each to 
include as secondary to service-connected anxiety disorder 
with depression, service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
nonservice-connected disability by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Pursuant to his claim, the Veteran underwent a VA examination 
in April 2006.  The April 2006 VA examiner noted that while 
anxiety could cause a temporary rise in blood pressure, i.e. 
"white coat hypertension," anxiety does not tend to make 
hypertensive disease worse, as no direct connection between 
an anxiety condition and prolonged or sustained organic 
hypertension has been found.  The question in this case is 
whether the Veteran's anxiety permanently worsens the 
underlying hypertension.  See Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002) (In order to support a finding of 
aggravation, the evidence must establish that the underlying 
disability underwent an increase in severity; the occurrence 
of symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.)  
The examiner answered this question in the negative.

Subsequent to the issuance of most recent supplemental 
statement of the case, the Veteran submitted additional 
medical evidence without a waiver of first consideration of 
such by the RO.  Contained in this newly submitted evidence 
is a March 2007 statement from the Veteran's VA physician 
which states that when the Veteran's anxiety increases, his 
blood pressure rises.  Also included was a newspaper article 
addressing the relationship between post traumatic stress 
disorder and heart disease.  However, the Veteran is not 
service connected for post traumatic stress disorder, and the 
article makes no mention of a relationship between anxiety 
with depression and hypertension.

However, the Board notes that the Veteran was not provided 
with VCAA notice pertaining to his claims for secondary 
service connection for hypertension or psoriasis.  Corrective 
notice must be provided on remand.

With regard to psoriasis, the VA examiner opined that there 
was no evidence that any skin condition (although none was 
found on examination) is related directly to anxiety with 
depression.  The examiner did note that an anxious person 
having psoriasis on his hands and feet might be very prone to 
scratch the area more, and in scratching the area, might 
worsen any disease process going on.  The examiner stated 
that an anxiety and depression disorder could potentially 
exacerbate or aggravate a known dermatologic condition.  The 
examiner, however, did not give a specific opinion regarding 
whether or not the Veteran's anxiety disorder with depression 
has actually aggravated his skin condition, which were noted 
to have been previously diagnosed but which were not 
currently active.  Thus, a new examination should be ordered. 

The recently submitted evidence also noted that he Veteran 
has been diagnosed with psoriasis, although no physical 
findings were reported on that letter.

The record reflects that the Veteran had previously submitted 
a copy of a July 2004 letter that he wrote to his physician, 
Dr. Hudson, who apparently treated him for psoriasis.  In the 
letter the Veteran requested his medical records.  However, 
no medical records from Dr. Hudson are contained in the 
claims folder, and there is nothing in the record showing 
that the RO followed up on this information.  The Board has 
determined that with the Veteran's assistance, the RO/AMC 
should attempt to obtain any and all relevant treatment 
records from Dr. Hudson.  

Ongoing VA medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

The Board notes that the claim of entitlement to service 
connection for coronary artery disease as secondary to 
hypertension is inextricably intertwined with the claim of 
entitlement to service connection for hypertension.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final Board decision on one issue cannot 
be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter providing 
the notice required under 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b), regarding 
his secondary service connection claims, 
to include aggravation of a nonservice 
connected condition by a service connected 
condition.  

2.  After securing the necessary 
authorization from the Veteran, the RO/AMC 
should attempt to obtain all records of 
treatment for the Veteran's psoriasis from 
Dr. Hudson.

3.  The RO/AMC should obtain copies of all 
VA treatment records for the Veteran dating 
since November 2006 from the VA South Texas 
Veterans Healthcare system.

4.  Schedule the Veteran for a VA skin 
examination by a dermatologist to determine 
whether the Veteran's claimed psoriasis is 
aggravated by his service-connected anxiety 
disorder with depression.  The claims 
folder must be made available to and be 
reviewed by the examiner.  All indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to whether the 
Veteran's psoriasis is at least as likely 
as not (ie., a 50 percent or better 
probability) caused or aggravated 
(permanently worsened the underlying 
disorder beyond normal progression of the 
disorder) by the service-connected anxiety 
disorder with depression.  If the examiner 
finds that the psoriasis is aggravated, 
he/she should quantify the degree of 
aggravation if possible.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

5.  After conducting any additional 
development deemed necessary as a result 
of the above, the RO/AMC should 
readjudicate the claims on appeal.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and be provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


